Citation Nr: 1100145	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-23 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.

3.  Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from December 1946 to 
December 1949.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the benefits sought on appeal.  In a March 2007 
rating decision, the RO declined to reopen the appellant's 
previously denied claims of entitlement to service connection for 
DJD of the lumbar spine and arthritis of the bilateral knees.  
The rating decision also denied direct service connection for 
bilateral hearing loss and tinnitus.  In April 2007, the RO 
confirmed and continued the RO's previous determination not to 
reopen the appellant's claims of entitlement to service 
connection for DJD of the lumbar spine and arthritis of the 
bilateral knees.  The appellant submitted a Notice of 
Disagreement with these denials in September 2007 and timely 
perfected his appeal in August 2008.

In December 2009, the appellant presented sworn testimony before 
the undersigned Veterans Law Judge during a Travel Board hearing 
in St. Petersburg, Florida.  A transcript of that proceeding has 
been associated with the appellant's claims file.

In March 2010, these claims came before the Board.  At that time, 
the Board reopened the appellant's claims of entitlement to 
service connection for DJD of the lumbar spine and arthritis of 
the bilateral knees, and remanded these claims, in addition to 
the claims of entitlement to service connection for bilateral 
hearing loss and tinnitus, to the Appeals Management Center (AMC) 
for additional evidentiary development.  The Board is obligated 
by law to ensure that the RO complies with its directives; where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2010, the RO issued a rating decision, which granted 
the appellant's claim of entitlement to service connection for 
bilateral hearing loss.  In view of the foregoing, this issue has 
been resolved and is not before the Board.  See generally 
Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the 
appellant currently suffers from tinnitus that is the result of a 
disease or injury during active duty service.

2.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from DJD of the lumbar spine that 
is the result of a disease or injury in service, nor was it 
manifested within the first service year.

3.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from arthritis of the bilateral 
knees that is the result of a disease or injury in service, nor 
was it manifested within the first service year.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in or aggravated by the appellant's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).

2.  DJD of the lumbar spine was not incurred in or aggravated by 
active military service and it may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1131, 1133, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

3.  Arthritis of the bilateral knees was not incurred in or 
aggravated by active military service and it may not be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1110, 1131, 
1133, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Tinnitus

With respect to the appellant's claim of entitlement to service 
connection for tinnitus, the Board finds that a discussion of the 
VCAA notice provided to the appellant is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision of 
the United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as a disability rating and 
effective date, the Board finds that the RO will address any 
applicable downstream issues when effectuating the awards and 
therefore any failure to provide this notice at this junction 
cannot prejudice the claimant because he will be free to appeal 
any unfavorable finding by the RO regarding the disability 
ratings and effective dates.

Lumbar Spine and Knees

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  Prior 
to initial adjudication of the appellant's claims, a letter dated 
in November 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio, at 187.  The November 2006 notice letter also 
informed the appellant of how VA determines the appropriate 
disability rating or effective date to be assigned when a claim 
is granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's available service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.  The Board notes that a portion of the appellant's 
service treatment records are unavailable due to the 1973 fire at 
the National Personnel Records Center (NPRC).  This is discussed 
further below.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The record indicates 
that the appellant participated in VA examinations in April 2007, 
May 2010 and July 2010 and the results from those examinations 
have been included in the claims file for review.  The 
examinations involved a review of the claims file, a thorough 
examination of the appellant, and opinions that are supported by 
sufficient rationale.  Therefore, the Board finds that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claims.

Additionally, the Board finds there has been substantial 
compliance with its March 2010 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the AMC scheduled the appellant for medical 
examinations and the appellant attended that examination.  The 
AMC also obtained outstanding VA treatment records.  The AMC 
later issued a rating decision and a Supplemental Statement of 
the Case (SSOC).  Based on the foregoing, the Board finds that 
the AMC substantially complied with the mandates of its remand.  
See Stegall, supra, (finding that a remand by the Board confers 
on the appellant the right to compliance with its remand orders).  
Therefore, in light of the foregoing, the Board will proceed to 
review and decide the claim based on the evidence that is of 
record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the appellant is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The appellant has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the appellant has had a meaningful opportunity 
to participate in the adjudication of his claims such that the 
essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of service.  
See 38 C.F.R. § 3.303(d) (2010).  Furthermore, arthritis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

Tinnitus has been variously defined.  It is "a sensation of noise 
(as a ringing or roaring) that is caused by a bodily condition 
(as wax in the ear or a perforated tympanic membrane").  See 
Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in 
the ears, such as ringing, buzzing, roaring, or clicking.  See YT 
v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing 
noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 
(1995).  "Tinnitus can be caused by a number of conditions, 
including injuries, acute diseases, and drug reactions [but] 
disablement from tinnitus does not depend on its origin."  See 59 
Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the 
Court has emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

A.  Tinnitus

The appellant contends that he currently suffers from tinnitus as 
a result of his time in active duty service.  Specifically, the 
appellant alleges that his duties as a paratrooper exposed him to 
acoustic trauma.  The Board concurs.


With respect to Hickson element (1), current diagnosis, the Board 
notes that the appellant has been diagnosed with tinnitus.  See 
VA Audiological Examination Reports, May 29, 2010 and July 24, 
2010.  Hickson element (1) has been satisfied.  See Hickson, 
supra.

Review of the appellant's service records reveals that his 
military occupational specialty (MOS) was that of Greek language 
interpreter.  See Department of Defense Form 214.  However, the 
appellant's claims file also includes a basic parachute training 
course certificate and a buddy statement, both establishing that 
the appellant had at least some experience as a paratrooper.  See 
Basic Training Course Certificate, May 3, 1947; Statement of 
A.M.F., March 1, 2010.  Though there are no complaints of 
tinnitus during the appellant's time in active duty service, his 
experience as a paratrooper is consistent with his complaints of 
acoustic trauma in service.  Furthermore, the Board finds that 
the appellant is both competent and credible to report on the 
fact that he was exposed to loud noises during his active duty 
and that he has suffered from tinnitus since that time.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra.  Therefore, 
the Board concedes that the appellant was exposed to acoustic 
trauma while on active duty.  Thus, Hickson element (2), in-
service disease or injury, has been satisfied.  See Hickson, 
supra.

With respect to crucial Hickson element (3), nexus, the only 
medical evidence of record consists of the May 2010 and July 2010 
VA audiological examination reports.  Both VA examiners opined 
that it was less likely than not that the appellant currently 
suffers from tinnitus as a result of his acoustic trauma in 
service.  The rationale for this opinion was that the appellant 
did not report suffering from tinnitus until more than 60 years 
after discharge from service.  Further, it was noted that there 
was no circumstantial link between tinnitus and military service.  
See VA Audiological Examination Reports, May 29, 2010 and July 
24, 2010.  The Board notes, however, that during his December 
2009 Travel Board hearing, the appellant clearly stated that he 
had suffered from tinnitus since the time of his active duty 
service.  See Travel Board hearing transcript, December 11, 2009.


The Board notes that in Charles v. Principi, 16 Vet. App. 370, 
374-375 (2002), the Court specifically held that tinnitus is a 
condition which is capable of lay observation.  See also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Furthermore, the Board finds the appellant's claim regarding his 
having problems with tinnitus since shortly before his separation 
from active duty competent and credible evidence of continuity of 
symptomatology because the presence of these disorders is not a 
determination "medical in nature" and they are therefore capable 
of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.

Therefore, with granting the appellant the benefit of any doubt 
in this matter, the Board concludes that service connection for 
tinnitus is warranted because the record contains medical 
evidence of a current disability, evidence of the in-service 
incurrence of an injury, and medical evidence of a nexus between 
the in-service injury and the current disability.  See 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010); Hickson, supra.

B.  Spine and Knees

The appellant contends that he currently suffers from DJD of the 
lumbar spine and arthritis of the bilateral knees.  Specifically, 
the appellant alleges that his duties as a paratrooper, and one 
fall in particular while parachuting, are the cause of his DJD of 
the spine and arthritis of the bilateral knees.

Initially, the Board notes that the appellant has been diagnosed 
with DJD of the lumbar spine and arthritis of the bilateral 
knees.  See VA Joints Examination Reports, April 2, 2007 and July 
2, 2010.  Thus, element (1) under Hickson, current disability, 
has been satisfied for each claim.  See Hickson, supra.

In a case such as this, where it appears that the appellant's 
service records are incomplete, the Board's obligation to explain 
its findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992).  The Board must point out however, that 
the O'Hare holding does not raise a presumption that the missing 
service records would, if they still existed, necessarily support 
the appellant's claims.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the claimant 
in developing the claims, and to explain its decision when the 
appellant's service records have been destroyed.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Review of the appellant's service treatment records is completely 
negative for any complaints of or treatment for low back pain or 
bilateral knee pain.  See Service Treatment Records, generally.  
The appellant's service discharge document establishes that he 
was a Greek translator and does not indicate that he was a 
paratrooper during service.  As noted above, the appellant's 
service personnel records were unavailable for review to 
establish whether the appellant also served as a paratrooper.  In 
a February 2007 VA Memorandum, it was noted that the appellant's 
service personnel records were most likely burned in the 1973 
fire at the NPRC.  A February 2007 letter from NPRC indicated 
that this type of information could not be reconstructed from 
other sources.

The Board notes, however, that the evidence of record contains a 
copy of the appellant's May 1947 Basic Parachute Training Course 
Certificate.  It is clear that he did participate in this 
training course and participated in at least several parachute 
jumps to qualify for his training certificate.  Affording the 
appellant the full benefit of the doubt, the Board finds that he 
did participate in parachute activities while in service.  
Further, the appellant submitted a lay statement from A.M.F., a 
retired Colonel.  Col. A.M.F. stated that he was assigned to the 
82nd Airborne Division in the G2 Intelligence Division at Fort 
Bragg, North Carolina.  He saw the appellant during his 
orientation, as they were assigned together.  Col. A.M.F. further 
noted that the appellant remained assigned to the 525th Military 
Company at Fort Bragg as a military intelligence parachutist.  
See Lay Statement, March 1, 2010.  As such, the Board finds that 
the appellant has satisfied Hickson element (2).  See Hickson, 
supra.

The Board notes that the appellant was not diagnosed with DJD of 
the lumbar spine or arthritis of the bilateral knees within one 
year of his service discharge.  Accordingly, he is not afforded 
the presumption set forth in 38 C.F.R. §§ 3.307 and 3.309 (2010).

The appellant appears to be contending that he has suffered from 
disabilities of the low back and bilateral knees continually 
since service.  The Board is aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-
121 (1999) [there must be medical evidence on file demonstrating 
a relationship between a Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.

Critically, there is no competent medical evidence that the 
appellant was diagnosed with or treated for these conditions for 
more than forty years after his separation from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider a Veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it 
found that the Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  Supporting medical 
evidence is lacking in this case; thus, continuity of 
symptomatology after service is not demonstrated.

Turning to crucial Hickson element (3), nexus, in support of his 
claim, the appellant has submitted a statement from his private 
physician, L.D.B., M.D., dated in January 2010.  In this 
statement, Dr. L.B.D. stated that he began seeing the appellant 
in approximately 1992.  Unfortunately, all records associated 
with the appellant's treatment were destroyed by Hurricane 
Charley in 2004.  Dr. L.B.D. stated that he remembered the 
appellant's medical history and treatment and believed that the 
arthritis the appellant is currently experiencing in his knees 
and other joints, may be due to service-related parachute jumping 
and related trauma.  See Private Treatment Record, L.D.B., M.D., 
January 25, 2010.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
Here, Dr. L.B.D. did not review the appellant's claims file, nor 
did he provide a thorough rationale as to how parachuting could 
have caused the appellant's DJD of the lumbar spine and arthritis 
of the bilateral knees.

The only remaining evidence in support of the appellant's claims 
consists of his own personal statements.  The Board finds that 
the appellant is certainly competent to report his symptoms of 
pain associated with his low back and bilateral knees.  See 
Jandreau, supra.  Unfortunately, however, DJD and arthritis are 
not conditions that are considered to be lay observable.  See 
Barr, supra.  Further, based on the negative medical evidence 
detailed below, the Board finds that the appellant's statements 
are not probative evidence.

The appellant was afforded VA examinations in April 2007 and July 
2010.  During the April 2007 VA examination, the appellant 
reported that he suffered from low back and bilateral knee pain 
while in service, following a parachute landing.  He noted that 
after service, he sought treatment in the 1960s for his right 
knee condition due to swelling and numbness, which was attributed 
to his heart and diabetes condition.  The appellant also stated 
that he sought treatment for his low back pain five to six years 
after his discharge from service.  The VA examiner opined that 
the appellant's low back DJD and osteoarthritis of the bilateral 
knees was less likely than not related to his parachute jumps in 
service.  The rationale for this opinion noted that the claims 
file did not show any treatment for the back or knee injuries as 
a paratrooper and there was no medical evidence of a causal 
relationship between the current conditions and service.  There 
was also no continuity of symptomatology during and after 
service.  See VA Joints Examination Report, April 2, 2007.

The July 2010 VA Joints examination report noted that upon 
separation from service, the appellant's spine and knees were 
noted to be normal.  The appellant reported that he was next seen 
for these conditions in approximately 1953, but these records 
were unavailable.  The VA examiner opined that the low back DJD 
and osteoarthritis of the bilateral knees were not the result of 
a parachute jump or jumps in service.  There was no documentation 
of any injury upon discharge from service and no evidence of pain 
or diagnosis for many years after service.  Further, the VA 
examiner noted that there was evidence of DJD in other joints, 
including the feet, right shoulder, hips, left wrist, cervical 
spine and hands.  DJD in the aforementioned non-weight bearing 
joints does not support a finding that the appellant's current 
disabilities.  See VA Joints Examination Report, July 2, 2010.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In the present case, the Board finds the VA 
examination reports to be the more thorough and well-supported 
opinions in the claims file.  As such, the appellant's claim 
fails on the basis of Hickson element (3).  See Hickson, supra.

Although the appellant has established that he currently suffers 
from DJD of the lumbar spine and arthritis of the bilateral 
knees, the evidence of record does not support a finding that 
these conditions are the result of his time in service.  
Accordingly, the Board concludes that the preponderance of the 
evidence is against the claims for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  There is not an approximate balance of 
evidence.  




ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for DJD of the lumbar spine is 
denied.

Entitlement to service connection for arthritis of the bilateral 
knees is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


